                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
v.                                                § CASE NUMBER 6:18-CR-58-JRG-KNM
                                                  §
RICHARD LEON LENOIR,                              §
a/k/a “Shock” (1)


                  ORDER ADOPTING MAGISTRATE JUDGE’S REPORT
                        AND FINDING DEFENDANT GUILTY


       On this day, the Court considered the Findings of Fact and Recommendation of United

States Magistrate Judge K. Nicole Mitchell regarding Defendant’s plea of guilty to Count 1 of the

Indictment, charging a violation of 21 U.S.C. ' 841(a)(1)—Possession with Intent to Distribute

Methamphetamine. Having conducted a proceeding in the form and manner prescribed by FED.

R. CRIM P. 11, the Magistrate Judge recommends that the Court accept the defendant’s guilty plea.

The parties waived their right to file objections to the Findings of Fact and Recommendation. The

Court is of the opinion that the Findings of Fact and Recommendation should be accepted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

States Magistrate Judge, filed on October 11, 2018, are hereby ADOPTED.

       It is further ORDERED that, pursuant to Defendant’s plea agreement, the Court finds

defendant GUILTY of Count 1 of the Indictment in the above-numbered cause.

       So Ordered this
       Oct 11, 2018
